ON RETURN TO REMAND
TAYLOR, Judge.
On return to remand the trial court has submitted the following order:
“Per order of the Court of Criminal Appeals the undersigned has endeavored to hold an evidentiary hearing to resolve the two issues posed by the Court of Criminal Appeals [in its opinion],
“Upon consultation with the respective attorneys it is clear that neither of the issues can be resolved with any degree of certainty, moreover, that the proper remedy is to order a new trial in the above referenced matter, thus, the conviction in the trial court is set aside and a new trial ordered.”
There is nothing further for this court to consider, and we therefore dismiss this appeal.
OPINION EXTENDED; APPEAL DISMISSED.
All the Judges concur.